Hale, C.J.
(dissenting) — Plaintiffs seek the intervention of a court of equity to compel their employer both to recognize their union and to participate in collective bargaining negotiations. They claim this right by virtue of RCW 49.32.020, the little Norris-LaGuardia act, as interpreted by this court in Krystad v. Lau, 65 Wn.2d 827, 400 P.2d 72 (1965).
Under the common law of England and in the absence of statute, contract, binding custom or tradition, an employer ordinarily has the right to hire and fire at will, and an employee has a corresponding right to refuse or quit work at any time. This once inexorable English common-law principle apparently accepted the premise that a free and untrammeled labor market exists to which both employer and employee have access with the employer under no common-law duty to hire and the employee under no common-law duty to work. Mechanics’ Foundry & Mach. Co. v. Lynch, 236 Mass. 504, 128 N.E. 877, 12 A.L.R. 1057 (1920); People v. Chicago, M. & St. P. Ry., 306 Ill. 486, 138 N.E. 155, 28 A.L.R. 610 (1923). The American common law, however, questioned the existence of a free labor market and recognized the inherent inequities of these English rules long before the advent of labor relations statutes of any kind and, consequently, abandoned the premise in order to adopt a rule that labor unions would no longer be considered unlawful criminal conspiracies. The workman’s right to work was thus declared to be a property right (Adair v. United States, 208 U.S. 161, 52 L. Ed. 436, 28 S. Ct. 277 (1908)), and one which cannot be abridged by legislation denying it the status of property. Bogni v. Perotti, 224 Mass. 152, 112 N.E. 853 (1916). With the right to labor and to contract for labor regarded as a property right *508under the American, common law, it followed that combinations and agreements to negotiate for wages, hours, and conditions could not be judicially regarded as conspiracies or illegal combinations but rather must be regarded as lawful devices to protect and preserve one’s property rights. Commonwealth v. Hunt, 45 Mass. (4 Metcalf) 111, 38 Am. Dec. 346 (18.42). This was the state of the law with respect to employer-employee relationships in this state when the legislature enacted Laws of 1933, 1st Ex. Sess., ch. 7, p. 10 (RCW 49.32), also known as the little NorrisLaGuardia act. See Krystad v. Lau, supra, for a restatement of the right of the employer to hire and fire at will and the right of the workman to work or quit work at will, but with the added right in the workman to join or organize a union to speak and negotiate for him without the risk . of being held to membership in a criminal conspiracy.
Plaintiffs now stand upon the decision of this court in Krystad v. Lau, supra, and our statement at page 846, that:
[W]e therefore conclude that Laws of 1933, Ex. Ses., chapter 7, § 2, p. 10 (RCW 49.32.020), the little NorrisLaGuardia Act, in expressly declaring the public policy of this state, conferred actionable rights on employees, among which rights were that they be free from coercion, interference and restraint from and by their employers in organizing or joining a labor union and in designating such union as their agent for collective bargaining.
That decision, plaintiffs contend, constitutes a ruling by this court that the little Norris-LaGuardia act was designed to accomplish more than merely the outlawing of yellow-dog contracts, or curbing the court’s powers to issue injunctions in labor disputes; they contend that it actually declares in the workman a right to organize labor unions and the right to carry on active negotiations with an employer who, but for the statute, might be unwilling to negotiate at all.
That the instant case involves a bona fide labor dispute under the National Labor Relations Act (29 U.S.C. § 151, et seq., 49 Stat. 449), the state’s little Norris-LaGuardia act *509(RCW 49.32), and the American common law, and Krystad v. Lau, supra, is undoubted. A majority of defendant golf courses’ maintenance employees designated plaintiff union as their agent for collective bargaining concerning wages, hours and other conditions of their employment. When the union representative sought to negotiate with defendant employers, the latter categorically declined to do so claiming that they were under no legal duty to engage in any form of negotiations or collective bargaining whatever. The learned trial court, finding no such duty in law on the employer’s part and ruling in effect that the Krystad v. Lau opinion went no farther than to hold that the little NorrisLaGuardia act did no more than curtail the court’s power to issue injunctions and outlaw yellow-dog contracts, sustained the employers’ position. See Peck, Judicial Creativity and State Labor Law, 40 Wash. L. Rev. 743 (1965), a treatise relied on extensively by the trial court and this court in the instant case. The total operation of the little Norris-LaGuardia act, it is now said, even when liberally construed does not go beyond that assertedly plain meaning of the statute, and to now order collective bargaining in applying the act, it is contended, amounts to judicial legislation.
One readily shares the court’s qualms about judicial legislation and agrees that legislating should be left to the legislative branch and judging kept within the judiciary. These two fundamental ideas are ineluctably enshrined in the constitutions, which, throughout their structures, have separated the powers of government. It is right that courts aim to keep these powers separate. Nor should the courts legislate in the guise of interpreting, construing and applying the statutes any more than they should rewrite private contracts under the same guise. But at that point, I would part from the majority. Plaintiff labor union here, as I see it, is not asking the court to legislate but to simply exert its equity powers in giving effect to a statute so as to afford them their actionable statutory rights to “be free from interference, restraint, or coercion” from and by their em*510ployers in organizing or joining a labor union and in designating such union as their agent for collective bargaining. RCW 49.32.020.
The learned trial judge, in sustaining the contentions of defendant golf courses, assumed two basic premises which I think to be wrong, and the error is now compounded on review. First, it was and now is assumed that Krystad v. Lau, supra, is unsound and represented an abuse of the judicial power, a usurpation of the legislature, by constituting legislative rather than judicial action. See Professor Peck’s law review article adopted in principle by the trial court. Secondly, it was and now is assumed that to decree collective bargaining in the instant case would be an extension of that legislative action of this court in further abuse of its powers because of the necessity of judicially creating and operating administrative machinery to determine whether the bargaining is in good faith and enforcing the decree if violated.
Both of these assumptions I find untenable. That a court of equity must fashion a means of enforcing its lawful decrees does not require it to legislate. In Krystad v. Lau, supra, this court did not, I think, legislate into existence a state labor relations act but simply concluded that the legislature had enacted an extremely limited one in the little Norris-LaGuardia act (RCW 49.32). We held in that case that the sweeping, categorical language of RCW 49.32.020, which, while superficially appearing to constitute a declaration of public policy, actually constituted an operative section and did confer affirmative and enforceable statutory rights upon employees and their unions; that the very language of the section amounted to a legislative enactment granting employees and their unions rights “to obtain acceptable terms and conditions of employment.” RCW 49.32.020. The statute, we said, allowed employees to negotiate the terms and conditions of their employment under conditions of full freedom of association, self-organization and designation of representatives of their own choosing. This court gave operative effect to the provision that em*511ployees “shall be free from interference, restraint, or coercion of employers of labor, or their agents ... in other concerted activities for the purpose of collective bargaining or other mutual aid or protections . . .” RCW 49.32.020. Our Krystad v. Lau opinion was based in part on Trustees of Wis. State Fed’n of Labor v. Simplex Shoe Mfg. Co., 215 Wis. 623, 256 N.W. 56 (1934), which we cited with approval for the proposition that the public policy declaration of the little Norris-LaGuardia act adopted by that state did confer affirmative and forcible statutory rights upon the employees, and that the function of that portion of the statute was not merely an interpretative aid.
The question arising in the present case thus is not whether statutory rights were conferred in RCW 49.32.020 but whether corresponding duties were imposed by it upon employers. I would, therefore, assume that, when the legislature categorically granted to working people freedom from coercion, interference and restraint from their employers in organizing and joining a labor union, and freedom to designate such union as their agent for collective bargaining, the legislature intended to impose a correlative duty upon the employers to engage in collective bargaining with their employees or their union.
The duty to negotiate in good faith with respect to wages, hours and conditions of employment is a responsibility that may, I think, be enforced by a court of equity upon both employers and employees. In Johnson v. Christ Hosp., 84 N.J. Super. 541, 202 A.2d 874 (1964), members of a union sought reinstatement and damages for their claimed wrongful discharge based on their membership in and activities on behalf of their labor union. A decree ordering collective bargaining and upholding the court’s jurisdiction was sustained on review, even though there was not in existence a state or federal statute providing for mandatory collective bargaining. The court in that case said:
It is equally well settled that neither the absence of labor legislation in this State, nor the disinclination of *512the Legislature to provide machinery or legislation for the control of intrastate labor matters can bar this court from the authority, as part of its general jurisdiction, to speak in actions dealing with these matters. Cooper v. Nutley Sun Printing Co., Inc., supra, at p. 195 [36 N.J. 189, 175 A.2d 639]; Independent Dairy Workers, etc. v. Milk Drivers, &c., Local No. 680, 30 N.J. 173, 181 [152 A.2d 331] (1959).
Although, unlike the Washington State Constitution, article 1, section 19 of the New Jersey Constitution contained a declaration of rights to bargain collectively, that constitution, it should be noted, did not expressly impose upon employers a corresponding duty to engage in collective bargaining. Holding, in Johnson at page 555, that to construe the constitutional provision so as “to impose no affirmative duty upon an employer to bargain collectively with the representative of his employees renders impotent the rights guaranteed to employees under the constitutional provision,” the New Jersey court, as I would here, found an affirmative duty to bargain collectively with a duly designated representative of the majority employees’ labor union.
In another case, not directly but inferentially in point, it was held that, although a state mediation act did not specifically impose a duty upon an employer to mediate or otherwise bargain collectively with his employees where it was clear that the statute had been enacted to give employees the rights of self-organization and to choose their representatives for collective bargaining with their employer, one of the main objectives was to avoid strikes and other forms of industrial strife “ ‘and to that end it was recognizing the principle of collective bargaining and the right to organize for that purpose.’ ” See General Teamsters, Local 406 v. Uptown Cleaners & Hatters, Inc., 356 Mich. 204, 223, 97 N.W.2d 593 (1959).
In that case, the Michigan Supreme Court’s decision, I think, is based largely on the rationale that the statutory rights to form a union and choose representatives implies necessarily a corresponding right to collective bargaining, *513and places a correlative duty upon the employer to participate in good faith in it.
If we apply the same rationale to the instant case, the results should be the same. We have in existence the little Norris-LaGuardia act, a statute explicitly creating a right to organize a union free from coercive influences of employers both in its formation and in its right to choose representatives and to bargain collectively. That statute, in commonsense, must be construed to impose corresponding or correlative duties upon employers. The right cannot be said to exist without a corresponding duty. That the statute does not implement these rights and duties by establishing administrative machinery to apply and enforce these rights and duties does not ipso facto repudiate their existence but simply makes it more awkward and puts a greater burden on the courts to sustain them.
Nor can it be held that, because the court cannot compel the achievement of an agreement or dictate its terms, the rights and duties to bargain collectively do not exist. Even in those areas of public service and employment where statutes expressly grant a right in the employees to collective bargaining and place a corresponding duty on the representatives of the employing agency presumably to negotiate, the statute is not deemed a mandate that agreement be reached. What the statute is held to prescribe, however, is that the parties do negotiate in good faith. See Spokane Educ. Ass’n v. Barnes, 83 Wn.2d 366, 517 P.2d 1362 (1974).
The entire panorama of labor law, affecting labor-management relationships in private industry and business, largely recognizes that, in the absence of a legitimate state interest warranting a power in the state to deny the right to strike and to compel collective bargaining agreements, there may, nevertheless, exist a right and duty to compel the process of collective bargaining. While this may seemingly engender an exercise in futility, i.e., a decree directing that the negotiations take place in good faith but without authority to order the achievement of an ultimate contract, experience has shown, I think, that, even under such *514circumstances, collective bargaining is not always futile and is frequently successful. As the saying goes, one can lead a horse to water but cannot make it drink; but it is better to lead it as far as it will peaceably go than not to make the effort. Thus, the statute (RCW 49.32.020) should be interpreted to mean that, while the courts cannot mandate the achievement of a final agreement nor dictate its terms, they can, however, under their equity powers, apply the statute by ordering at least that the parties bargain collectively in good faith, for a reasonable time, and until it is reasonably clear that further negotiations must necessarily be futile. That is all that plaintiffs ask for here and that, I think, they are entitled to receive under RCW 49.32.020.